United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 24, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 02-21313
                        Conference Calendar



JUAN ANDRES GUERRA,

                                    Plaintiff-Appellant,

versus

RICHARD THALER; ROBERT GAYLOR;
BRIAN MARSHALL; PRISCILLA DALY;
KELLIE WARD,

                                    Defendants-Appellees.

                         --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. H-02-CV-3231
                         --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Juan Andres Guerra, Texas prisoner number 1016762, appeals

the district court’s dismissal of his 42 U.S.C. § 1983 civil

rights suit for failure to state a claim upon which relief could

be granted pursuant to 28 U.S.C. § 1915(e)(2)(ii).     We review the

district court’s dismissal of Guerra’s suit under the de novo

standard.   Black v. Warren, 134 F.3d 732, 733-34 (5th Cir. 1998).



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-21313
                               -2-

     “To plead a constitutional claim for relief under § 1983, [a

plaintiff must] allege a violation of a right secured . . . by

the Constitution or laws of the United States and a violation of

that right by one or more state actors.”   Johnson v. Dallas

Indep. Sch. Dist., 38 F.3d 198, 200 (5th Cir. 1994).   To set

forth a failure-to-protect claim, the inmate must show both that

the conditions of his incarceration posed “a substantial risk of

serious harm” and that prison officials exhibited deliberate

indifference to his need for protection.   Newton v. Black,

133 F.3d 301, 308 (5th Cir. 1998).

     Guerra has not shown that the defendants acted with

deliberate indifference for his safety, which is an element of a

42 U.S.C. § 1983 claim for failure to protect.   He thus has not

shown that the district court erred in dismissing his complaint

for failure to state a claim.   Accordingly, the judgment of the

district court is AFFIRMED.